Citation Nr: 0715211	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  06-36 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The veteran had active service from June 1943 to November 
1945.  The veteran's service records reflect his receipt of 
the Purple Heart, among other awards and decorations.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO denied 
service connection for hearing loss and for tinnitus.  The 
veteran filed a notice of disagreement (NOD) in September 
2005, and the RO issued a statement of the case (SOC) in 
October 2006.  The veteran filed a substantive appeal 
pertaining to these issues (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2006.  Thereafter, the 
RO continued the denial of the claims on appeal, as reflected 
in a February 2007 supplemental SOC (SSOC).

In May 2007, a Deputy Vice Chairman of the Board granted the 
April 2007 motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes. 

3.  Although the veteran may well have experienced in-service 
noise exposure, as alleged, the record reflects no evidence 
of bilateral hearing loss or tinnitus for more than 40 years 
after service, and the only competent opinion addressing the 
question of whether there exists a medical nexus between any 
in-service noise exposure and current bilateral hearing loss 
or tinnitus weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Concerning the claims for service connection for hearing loss 
and for tinnitus on appeal, a letter issued in October 2004 
by the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate these 
claims, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  After the appellant was afforded 
opportunity to respond to notice identified above, the 
February 2007 SSOC reflects readjudication of the claims 
after issuance of the notice described above.  A March 2007 
letter also informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA treatment records from the VA 
Medical Center in Clarksburg, West Virginia, and the report 
of a February 2005 VA examination.  

In summary, in connection with the RO's consideration of the 
claims for service connection, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with each claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
these matters, at this juncture.  See Mayfield, 20 Vet. App. 
at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

The veteran and his representative contend that the veteran 
experienced acoustic trauma during combat service.  The 
veteran's service records reflect his receipt of a Purple 
Heart and note his military occupational specialty (MOS) as 
an infantry rifle squad leader.  The Board accepts as 
credible the veteran's assertion of noise exposure in service 
as consistent with his established combat service.  See 38 
C.F.R. § 1154(b) (West 2002).  That notwithstanding, 
considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
bilateral hearing loss or for tinnitus.

A.  Bilateral Hearing Loss

Service medical records do not reflect any complaints, 
findings, or diagnosis of any bilateral hearing loss.  The 
reports of the veteran's March 1943 enlistment and November 
1945 discharge examinations note that the veteran's hearing 
on a whispered voice test was 15/15 in each ear.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

In a June 1990 VA clinical record, it was noted that the 
veteran had decreased hearing bilaterally.  On VA 
audiological evaluation in January 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
50
-
50
LEFT
25
45
60
-
55

The VA audiologist noted mild to moderate severe 
sensorineural hearing loss above 500 Hertz in the right ear 
as well as moderate to moderately severe sensorineural 
hearing loss above 500 Hertz in the left ear.

A January 2005 VA treatment note indicates that the veteran 
had mild sloping to a flat severe sensorineural hearing loss 
with good speech discrimination in each ear.  

On VA audiological evaluation in February 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
65
70
60
LEFT
60
75
70
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
The veteran reported years of military noise exposure with he 
was an infantryman.  It wasnoted that the veteran was a truck 
driver before enlisting in the military.  The veteran also 
indicated that he was a coal miner for 1 year and worked in 
heavy equipment for 25 years after separation from service.  
The examiner reported that there was no evidence to show that 
any of the veteran's present hearing loss was related to 
service, as there was no audiogram performed at discharge 
from service.  The examiner also concluded that the veteran's 
present hearing loss was not connected to service due to the 
fact that the he had an extreme amount of civilian noise 
exposure prior and previous to his military career.  

On VA audiological evaluation in June 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
75
75
LEFT
70
65
75
75
75

The diagnosis was bilateral sensorineural hearing loss, 
becoming progressively worse.  

Competent evidence clearly shows that the veteran has current 
hearing loss disability for VA purposes.  There remains the 
question of whether, as noted above, there is a medically 
sound basis for attributing such disability to service which 
may serve as a basis for a grant of service connection for 
hearing loss.  

Unfortunately, even assuming that the veteran had noise 
exposure during service, as alleged, the only competent 
opinion to address the etiology of the current hearing loss 
weighs against the claim.  The February 2005 VA examiner 
specifically opined that the veteran's current hearing loss 
is not related to service.  The reasons stated as the 
rationale for the opinion are that the veteran's service 
records do not contain a discharge audiogram showing hearing 
loss, as well as the extreme amount of civilian noise 
exposure reported by the veteran during the examination.  The 
Board points out there is no competent opinion even 
suggesting a medical relationship between any current hearing 
loss and the veteran's military service, and neither the 
veteran nor his representative has identified or even alluded 
to the existence of any such opinion.

B.  Tinnitus

The veteran's service medical records reflect no complaints, 
findings, or diagnosis of tinnitus.  Both the March 1943 
enlistment and November 1945 discharge examination reports 
include notations that the veteran's ears were normal and 
audiological testing at those times reflected no tinnitus.

In a January 1993 VA treatment note, a VA audiologist noted 
that the veteran had reported bilateral intermittent 
tinnitus.  The veteran also complained of tinnitus that was 
recurrent and unilateral to the left ear during the February 
2005 VA audiological examination.  The veteran also indicated 
that he first noticed tinnitus when he started coming to VA 
in 1997.  Additionally, the examiner opined that the 
veteran's tinnitus was not considered to be connected to 
service.  

Even assuming that the veteran had noise exposure during 
service, as alleged, the only competent opinion to address 
the etiology of current tinnitus weighs against the claim.  
As with hearing loss, the February 2005 VA examiner 
specifically opined that the veteran's current tinnitus was 
not related to service.  Furthermore, there is no medical or 
other opinion even suggesting a medical relationship between 
any current tinnitus and the veteran's military service, and 
neither the veteran nor his representative has identified or 
even alluded to the existence of any such opinion. 

C.  Both Disabilities

In addition to the opinion evidence addressed above, the 
Board notes that the first documented evidence of hearing 
loss and tinnitus was more than 40 years after the veteran's 
discharge from service, and that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In connection with each claim, the Board has considered the 
assertions the veteran has advanced on appeal.  However, the 
veteran cannot establish a service connection claim on the 
basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his current 
hearing loss and tinnitus are associated with noise exposure 
during military service, each of these claims turns on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims.  

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and for tinnitus must be denied.  
In arriving at the decision to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


